Citation Nr: 9905616	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for the post-
operative residuals of a right hammertoe deformity, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the post-
operative residuals of a left hammertoe deformity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on need for 
convalescence following treatment of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Rashid El Malik, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to 
December 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran filed a notice of 
disagreement in March 1997 for increased evaluations for his 
feet in response to a July 1996 rating decision.  The RO 
provided a statement of the case in April 1998 as to the 
increased evaluation claims.  The veteran filed a VA Form 9 
in August 1998 outside of the one year period following the 
notification of the July 1996 rating decision and also 
outside of the 60 day period after the mailing of the 
statement of the case.  See 38 C.F.R. § 20.302 (1998).

The record also reflects that the veteran filed a notice of 
disagreement in March 1997 in response to a July 1997 rating 
decision wherein an extension of the period for a temporary 
total evaluation under 38 C.F.R. § 4.30 was denied.  This 
issue was addressed in the April 1998 statement of the case 
along with the veteran's claims for increased evaluations.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board notes that the 
veteran indicated in an August 1998 VA Form 9 that he desired 
a personal hearing before a Member of the Board at the RO.  A 
February 1999 statement submitted by the veteran's attorney 
and a February 1999 report of contact with the attorney 
further indicate that the veteran desires a personal hearing 
before a Member of the Board sitting at the RO.  The record 
also shows that the veteran revoked his previous power of 
attorney.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Member of the 
Board sitting at the regional office.  A 
copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

